Citation Nr: 1144347	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back strain. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June 1992 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO continued a 20 percent disability rating assigned to the service-connected low back disorder.  The Veteran appealed the RO's January 2009 rating action to the Board.  Jurisdiction of the appeal currently resides with the Detroit, Michigan RO. 

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran waived initial RO consideration of a December 2008 magnetic resonance imaging (MRI) scan of his lumbar spine.  38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO/Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board has determined that a remand of the increased rating claim on appeal is warranted in order to provide the Veteran with a VA orthopedic examination to determine the current severity of his service-connected low back disorder and to obtain outstanding VA treatment records. 

The Veteran seeks an increased rating for his low back disorder.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in April 2008).  He contends that his low back disorder is more severely disabling than is reflected by the currently assigned 20 percent disability rating.  The Veteran, through his representative, has argued that symptoms associated with the service-connected low back disorder, such as limited range of motion, spasms, flare-ups, and incapacitating episodes, warrant a 40 percent disability rating.  During the November 2010 hearing before the undersigned, the Veteran testified that he had taken over 300 hours off from work for doctors' appointments relating to his low back.  (Transcript (T.) at page (pg.) 17)).  He maintained that every couple of weeks, he experienced incapacitating episodes of low back pain that rendered him immobile.  (T. at pg. 11.).  In contrast, a September 2008 VA orthopedic examination report reflects that the Veteran reported having not lost any time from his work as a city water inspector during the previous 12 months as a result of his low back.  (See September 2008 VA orthopedic examination report).  In addition, a December 2009 VA examination report reflects that the Veteran did not experience any incapacitating episodes as a result of his low back.  (See December 2009 VA neurological examination report, pg. 4).   

Under 38 C.F.R. § 4.71a, the Veteran's service-connected low back disorder is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or the General Rating Formula for Disease and Injuries of the Spine-if used, the prior provision mandates that a 40 percent rating be awarded where there is evidence of intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note 1.  

In light of the Veteran's testimony that he currently experiences incapacitating episodes every couple of weeks as a result of his low back, which, if present, might afford him an increased rating in accordance with the above-cited rating criteria, the Board finds that another VA examination is warranted to determine the current severity of the service-connected low back disorder.  (Parenthetically, the Board observes that under the General Rating Formula for Disease and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  Id.  Here, via a January 2010 rating action, the RO granted service connection for right and left lower extremity radiculopathy (clamed as neuropathy and sciatica) as secondary to the service-connected low back strain; each disability was assigned a 10 percent disabling rating.  Thus, a discussion in the remand below as to any neurological impairment stemming from the service-connected low back strain is not necessary). 

The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Finally, the Veteran testified that he has continued to seek treatment for his low back from the Marquette and Ironwood, Michigan VA outpatient clinics.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Thus, as these outstanding VA treatment records might show an increase in severity of the Veteran's service-connected low back disorder during the appeal period, they should be secured on remand. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his low back.  Of particular interest are treatment records pertaining to the Veteran's low back from the Marquette and Ironwood, Michigan VA outpatient clinics, dated from April 2007 to the present.  Any records obtained must be associated with the claims file. 

All attempts to procure records should be documented in the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, notations to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After the above-cited requested development has been completed and any additional treatment records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected low back strain.  In reporting the manifestations of this disability, the examiner must report the following: 

i. the Veteran's range of motion with respect to flexion, extension, lateral flexion, and rotation of the thoracolumbar spine; 

ii. whether there is ankylosis of the lumbar spine, either favorable or unfavorable, and if so, whether it results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Note that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis; 

iii. whether because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the lumbar spine, the Veteran's range of lumbar spine motion should be considered normal for that individual, even though it does not conform to the normal range of motion; 

iv. whether there is a lack of normal endurance; functional loss due to pain and pain on use including that experienced during flare ups; weakened movement, excess fatigability, and incoordination; and the effects of the disability on the Veteran's ordinary activity; 

v. whether the Veteran has incapacitating episodes, and if so, the total duration of such episodes during the past 12 months.  Note:  An incapacitating episode is a period of acute signs and symptoms due to degenerative disc disease that requires bed rest prescribed by a physician and treatment by a physician. 

3.  The RO must notify the Veteran that it is his responsibility to report for the above-scheduled examination and to cooperate in the development of his increased evaluation claim on appeal.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Readjudicate the claim on appeal.  Consideration should be given to the possibility of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case that addresses all the evidence received since the January 2010 statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

